Matter of Mattar v Hall (2021 NY Slip Op 06478)





Matter of Mattar v Hall


2021 NY Slip Op 06478


Decided on November 19, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 19, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., LINDLEY, TROUTMAN, AND WINSLOW, JJ.


688 CA 20-01303

[*1]IN THE MATTER OF WILLIAM MATTAR, P.C., PETITIONER-APPELLANT,
vRICHARD HALL, IV, AND DOLCE PANEPINTO P.C., RESPONDENTS-RESPONDENTS. (APPEAL NO. 2.) 


SULLIVAN LAW PLLC, BUFFALO (RICHARD T. SULLIVAN OF COUNSEL), FOR PETITIONER-APPELLANT.
AUGELLO AND MATTELIANO, LLP, BUFFALO (JOSEPH A. MATTELIANO OF COUNSEL), FOR RESPONDENTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (Mark J. Grisanti, A.J.), entered June 10, 2020. The order allocated attorneys' fees between the parties. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of William Mattar, P.C. v Hall ([appeal No. 1] — AD3d — [Nov. 19, 2021] [4th Dept 2021]).
Entered: November 19, 2021
Ann Dillon Flynn
Clerk of the Court